Title: To George Washington from James McHenry, 21 January 1799
From: McHenry, James
To: Washington, George



Dear Sir.
War Department [Philadelphia] 21 Jany 1799

I send you inclosed some minute information respecting the nominations which you may wish to see. I have at the request of a committee of the Senate furnished them with a bill embracing the new organization for the army, and am preparing another for the provisional army, and a third for the Hospital department. I have required from Genl Hamilton assistance and have received it. Yours ever and affectionately

James McHenry

